DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 21-31 are allowed. The following is an examiner’s statement of reasons for allowance: The claims filed 09/14/2021 overcome the outstanding 35 U.S.C. 112(a) rejection by removing the portions of independent claims 1 and 26 that failed to comply with the written description requirement. Regarding the most relevant prior art of record, US 2015/0367238 A1 to Perrin et al. neither anticipates nor renders obvious the following limitations when interpreted in the context of the corresponding claim:
Re claims 1 and 26, “transmit the updated game status of the gameplay session in a respective customized stream to at least a portion of the plurality of recipient devices including the client devices and at least one spectator device, wherein each customized stream includes additional context information specific to the gameplay session as provided by the Internet-connected server.”
Re claim 32, “transmit the customized stream including the overlay of the game data of the gameplay session to at least a portion of recipient devices including the client devices and at least one spectator device, wherein the game data of each of the customized streams includes additional context information specific to the gameplay session as provided by the internet-connected server”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715